

116 HR 7063 IH: Foreign Influence Transparency Act
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7063IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Wilson of South Carolina (for himself, Mr. Gibbs, and Mr. Guest) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Agents Registration Act of 1938 to limit the exemption from the registration requirements of such Act for persons engaging in activities in furtherance of bona fide religious, scholastic, academic, or scientific pursuits or the fine arts to activities which do not promote the political agenda of a foreign government, to amend the Higher Education Act of 1965 to clarify the disclosures of foreign gifts by institutions, and for other purposes.1.Short titleThis Act may be cited as the Foreign Influence Transparency Act.2.Limiting exemption from foreign agent registration requirement for persons engaging in activities in furtherance of certain pursuits to activities not promoting political agenda of foreign governments(a)Limitation on exemptionSection 3(e) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 613(e)) is amended by striking the semicolon at the end and inserting the following: , but only if the activities do not promote the political agenda of a government of a foreign country;.(b)Effective dateThe amendment made by subsection (a) shall apply with respect to activities carried out on or after the date of the enactment of this Act.3.Disclosures of foreign gifts(a)In generalSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended—(1)in subsection (a), by striking the value of which is $250,000 or more, considered alone or in combination with all other gifts from or contracts with and inserting the value of which is $50,000 or more for such gift from or contract with;(2)in subsection (b)—(A)in paragraph (1), in the first sentence, by inserting before the period at the end the following: , and the content of each such contract; and(B)in paragraph (2), by inserting before the period the following: , and the content of each such contract;(3)in subsection (e), by inserting , including the contents of any contracts, after reports; and(4)in subsection (h)(3), by inserting before the semicolon at the end the following: , or the fair market value of an in-kind gift.(b)Effective dateThe amendments made by subsection (a) shall apply with respect to gifts received or contracts entered into, or other activities carried out, on or after the date of enactment of this Act. 